Name: Commission Regulation (EEC) No 820/93 of 5 April 1993 fixing, for the ninth 12-month period, amounts for the levy referred to in Article 5c of Council Regulation (EEC) No 804/68 in the milk and milk products sector
 Type: Regulation
 Subject Matter: agricultural structures and production;  EU finance;  processed agricultural produce
 Date Published: nan

 6. 4. 93 Official Journal of the European Communities No L 85/15 COMMISSION REGULATION (EEC) No 820/93 of 5 April 1993 fixing, for the ninth 12-month period, amounts for the levy referred to in Article 5c of Council Regulation (EEC) No 804/68 in the milk and milk products sector HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 857/84 of 31 March 1984 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector ('), as last amended by Regulation (EEC) No 817/92 (2), and in particular Article 11 (a) thereof, Whereas Article 5c of Council Regulation (EEC) No 804/68 (3), as last amended by Regulation (EEC) No 2071 /92 (4), instituted a levy payable by every producer or purchaser of milk or other milk products on quantities exceeding an annual reference quantity ; whereas rates for this levy are set in Article 1 of Regulation (EEC) No 857/84 ; Whereas, pursuant to Article 1 1 of Regulation (EEC) No 857/84, the Commission must state amounts for the levy, Article 1 The amount of the levy referred to in Article 1 ( 1 ) of Regulation (EEC) No 857/84 is fixed for the ninth 1 2-month period at :  ECU 30,83 per 100 kilograms of milk and/or milk equivalent where formula A or formula B is applied,  ECU 20,11 per 100 kilograms of milk and/or milk equivalent where there is direct sale for consumption . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 April 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 90, 1 . 4 . 1984, p. 13 . (2) OJ No L 86, 1 . 4 . 1992, p. 85. (3) OJ No L 148 , 28 . 6. 1968, p. 13 . (4) OJ No L 215, 30 . 7. 1992, p. 64.